Order entered January 17, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00062-CV

                     IN RE SUSAN GAIL PERRILLOUX, Relator

               Original Proceeding from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-17-028491

                                       ORDER
                      Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   AMANDA L. REICHEK
                                                       JUSTICE